Case 1:20-cv-00871-DDD-JPM Document11 Filed 09/09/20 Page 1 of 1 PagelD#: 38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
SINGH SANT KIRPAL, CIVIL DOCKET NO. 1:20-CV-00871-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 2) and after a de novo review of the record
including the Objection filed by Petitioner, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that Petitioner’s request for an order enjoining Respondents

from transferring him from LaSalle Correctional Center is DENIED.

~I<>

_

THUS DONE AND SIGNED at Alexandria, Louisiana, this 4 day of

ew Bcr— 2020.

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
